                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

Jermaine Stevenson,                   )
      Petitioner,                     )
                                      )      No. 2:16-cv-90
-v-                                   )
                                      )      HONORABLE PAUL L. MALONEY
Jeffrey Woods,                        )
        Respondent.                   )
                                      )

                                   JUDGMENT

      In accordance with the accompanying Opinion and Order entered on this, and

pursuant to Fed. R. Civ. P. 58, JUDGMENT hereby enters.

      IT IS SO ORDERED.

Date: February 5, 2019                                    /s/ Paul L. Maloney
                                                          Paul L. Maloney
                                                          United States District Judge
